MEMORANDUM **
Hector Valadez-Garcia appeals from his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Valadez-Garcia contends that the district court abused its discretion by denying his motions for substitution of counsel, resulting in a violation of his Sixth Amendment rights. The record discloses that the district court adequately inquired into the bases for the motions. See United States v. McKenna, 327 F.3d 830, 844 (9th Cir.2003). Valadez-Garcia’s contention that there was a total breakdown in communication is not supported by the record. We conclude that the district court did not abuse its discretion in denying the motions for substitute counsel. See id.
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000), we remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b)(2). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED to correct judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.